DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 27 JAN 2021 has been entered. Claims 1-3, 5-11, and 13-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections and 101 rejections previously set forth in the Non-final Office Action mailed 28 OCT 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (WO 2017/136956 A1; already of record in IDS; hereinafter Ortiz) in view of Isaacson et al. (US 2016/0379213 A1; already of record in IDS; hereinafter Isaacson), and in further view of Ogg et al. (US 2002/0178354 A1; hereinafter Ogg).
With respect to claims 1, 9, and 17:
	Ortiz teaches a method, comprising: (Ortiz: Abstract)
a loyalty point network, comprising: (Ortiz: Abstract, lines 1-2)
a processor; (See at least Ortiz: paragraph(s) [0118], [0121] & [0232])  
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause a host computing device to perform operations comprising: (See at least Ortiz: paragraph(s) [0118], [0232], [0235], [0133] & [0178])
an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a host computing device, cause the host computing device to perform operations comprising: (See at least Ortiz: Abstract; paragraph(s) [0235], [0232], [0118], [0133] & [0178])
receiving, by a host computing device that provides a blockchain application programming interface (API), a registration request from a client device for access to a loyalty point network,..., wherein the loyalty point network restricts access to a blockchain network for a plurality of authorized devices, and the blockchain network operates to store and process a plurality of transactions for the plurality of authorized devices; (By disclosing, the consumer initiates the process 1.0 applyForLoyalty() (registration request), resulting in 1.25Rewards account created(). In addition, computing device 2700 is operable to register and authenticate users (restricting access) prior to providing access to applications, a local network, network resources, other networks and network security devices. The interface layer interprets this instruction, and matches the transaction data to trigger a reward by initiating a blockchain function call (encoding and/or encapsulating the instructions such that a corresponding blockchain record can be created). See at least Ortiz: Fig. 6, items 1.0-1.11; Fig. 12, items 1.0 & 1.25; Fig. 13, items 1.0 & 1.17; paragraph(s) [0035]-[0037], [0029], [0155], [0102], [0180], [0136], [0005], [0050], [0095] & [0246])
validating, by the host computing device, the registration request by performing a cryptographic operation on at least a portion of the registration request using the public key; (By disclosing, transactions can be authorized to be effected on the distributed ledgers through a public/private key implementation. See at least Ortiz: paragraph(s) [0126], [0132] & [0155])
transmitting, by the host computing device, a registration proposal to a plurality of consensus participant devices that maintain a distributed database of the blockchain network, wherein transmitting the registration proposal comprises writing the registration proposal as a first block to the blockchain network, and wherein the registration proposal being written to the first block of the blockchain network causes the client device to be authorized to access the loyalty point network; (By disclosing, the system 200 may be adapted to utilize to use blockchain and the inherent security properties of blockchain such that various entities, such as financial institutions, merchants, or customer mobile devices, are able to each become subscribers or nodes on the distributed network. In addition, merchants are assigned or provisioned a "treasury" account (registration proposal) that is prepopulated with private keys for blocks available to be rewarded or otherwise provided to users. Also, customers may engage in various transactions whereby they earn points, redeem points, generating the virtual 
receiving, by the host computing device, a request to transfer an amount of loyalty points from a first customer account associated with the client device to a second customer account in the loyalty point network, wherein the request is received in an instance in which the registration proposal has been transmitted to the plurality of consensus participant devices of the blockchain network, and the first customer account is associated with the public key; (By disclosing, an interface unit 310 may provide an application programming interface (API), and the interface layer 300 and the system 300a (host computing device) may be utilized as an interface point to obtain access into various functionality associated with the distributed ledgers 304 (blockchain). In addition, the third party rewards computing device 314 may include interactions for balance transfers of points/rewards. Also, computing device 2700 is operable to register and authenticate users (using a login, unique identifier, and password for example) prior to providing access to applications, a local network, network resources, other networks and network security devices. The digital wallets (first customer account) may include a set of public and private keys that correspond with one another. See at least Ortiz: 
validating, by the host computing device, the request by performing the cryptographic operation on at least a portion of the request using the public key associated with the first customer account; and (By disclosing, transactions can be authorized to be effected on the distributed ledgers through a public/private key implementation. See at least Ortiz: paragraph(s) [0126] & [0132])
transmitting, by the host computing device, a proposal to the plurality of consensus participant devices, wherein the proposal comprises [a first blockchain address for] the first customer account [in which the first blockchain address corresponds to the public key, a second blockchain address for] the second customer account, and the amount of loyalty points, wherein transmitting the proposal to the plurality of consensus participant devices of the blockchain network comprises writing the proposal to a second block of the blockchain network that updates an account balance of the first customer account in the loyalty point network. (By disclosing, the blockchain integration unit 306 may be used for propagating new records to be added to a blockchain maintained by the distributed ledgers, and where there are a sufficiently large number of trusted nodes 
However, Ortiz does not teach explicitly ...wherein the registration request comprises a public key generated by the client device, and ...a first blockchain address for the first customer account in which the first blockchain address corresponds to the public key, a second blockchain address for] the second customer account.

...transmitting, by the host computing device, a proposal to the plurality of consensus participant devices, wherein the proposal is provided as a second input to the blockchain network, and the proposal comprises a first blockchain address for the first customer account in which the first blockchain address corresponds to the public key, a second blockchain address for the second customer account, and the amount of loyalty points, wherein transmitting the proposal to the plurality of consensus participant devices of the blockchain network comprises writing the proposal to a second block of the blockchain network that updates an account balance of the first customer account in the loyalty point network. (By disclosing, with a blockchain approach used for altcoin payments, there is no entity that "holds" the payment account like a credit card. There are three elements to the blockchain and using cryptocurrency to make purchases. There is an address, a private key and wallet software. When the sender confirms the transaction using their private key, a message is broadcast from the owner of the sending address to the network that x number of coins from that address now belong to the new address. It is authorized by the sender's private key. After a few minutes, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital reward processing teachings of Ortiz to incorporate the system and method for providing a browser API for managing product purchases teachings of Isaacson for the benefit of an updated browser having an API for communicating payment data between the browser and a site for processing payments of purchases and to reduce the number of user interactions needed for a 
Ogg, directed to a secured centralized public key infrastructure and thus in the same field of endeavor, teaches ...wherein the registration request comprises a public key generated by the client device;. (By disclosing, during the user registration process, a DES MAC key, generated by the client cryptographic software, is transmitted to the module and is stored in the client's PSD package. See at least Ogg: paragraph(s) [0150], [0273]-[0274] & [0491])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ortiz and Isaacson to incorporate the secured centralized public key infrastructure teachings of Ogg for the benefit of adjusting the user registration securely. (See at least Ogg: paragraph(s) [0033])
Examiner’s Note: 
(1)	The limitations “wherein the registration proposal being written to the first block of the blockchain network causes the client device to be authorized to access the loyalty point network” in claim 1, lines 15-16; and corresponding lines in claims 9 and 17 are an intended use. 
(2)	The limitations “wherein the request is received in an instance in which the registration proposal has been transmitted to the plurality of consensus participant devices of the blockchain network” in claim 1, lines 21-23; corresponding lines in claims 9 and 17 are an optional language. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04, I.  
With respect to claims 2, 10, and 18:
	Ortiz, Isaacson, and Ogg teach the method of claim 1, the loyalty point network of claim 9, and the article of claim 17, as stated above. 
	Ortiz further teaches wherein the client device executes a loyalty wallet that transmits the request using an API call. 
With respect to claims 3, 11, and 19:
	Ortiz, Isaacson, and Ogg teach the method of claim 1, the loyalty point network of claim 9, and the article of claim 17, as stated above. 
	Ortiz further teaches wherein the plurality of consensus participant devices achieve consensus on the proposal using at least one of proof of work, proof of stake, practical byzantine fault tolerance, or delegated proof of stake. (See at least Ortiz: paragraph(s) [0102])
With respect to claims 5 and 13:
	Ortiz, Isaacson, and Ogg teach the method of claim 1 and the loyalty point network of claim 9, as stated above. 
	Ortiz further teaches wherein a loyalty wallet encrypts and stores a private key corresponding to the public key. (See at least Ortiz: paragraph(s) [0126])
With respect to claims 6 and 14:
	Ortiz, Isaacson, and Ogg teach the method of claim 1 and the loyalty point network of claim 9, as stated above. 
	Ortiz further teaches wherein the registration request comprises a first registration request, the public key comprises a first public key, and further comprising:
receiving, by the host computing device, a second registration request [for a loyalty partner site]; (By disclosing, the merchant can be onboarded. See at least Ortiz: Fig. 22, items 1.0-1.9; paragraph(s) [0043] & [0203])
validating, by the host computing device, the second registration request by performing the cryptographic operation on at least a portion of the registration request using a second public key associated with the loyalty partner site; and (As stated above with respect to claim 1, see at least Ortiz: paragraph(s) [0126], [0132] & [0155])
transmitting, by the host computing device, a second registration proposal to the plurality of consensus participant devices for writing to the blockchain network. (See at least Ortiz: paragraph(s) [0155])
	Ogg, in the same field of endeavor, further teaches ... a second registration request for a loyalty partner site. (See at least Ogg: Fig. 4, items 410, 411 & 412; paragraph(s) [0069] & [0070])
With respect to claims 7 and 15:
	Ortiz, Isaacson, and Ogg teach the method of claim 6 and the loyalty point network of claim 14, as stated above.
Ortiz further teaches all the other limitations, as stated above with respect to claim 20.
With respect to claims 8 and 16:
the method of claim 1 and the loyalty point network of claim 9, as stated above. 
	Ortiz further teaches wherein the public key comprises a first public key, and further comprising: 
receiving, by the host computing device, an exchange request from a loyalty wallet associated with the second customer account, wherein the exchange request comprises a currency exchange account, a fiat currency type, an exchange rate, and a loyalty point amount; (By disclosing, in Fig. 2, 204 shows an illustration of a rewards points exchange layer across merchants loyalty programs and clients (loyalty wallet associated with the second customer account). See at least Ortiz: paragraph(s) [0093], [0095], [0168], [0100] & [0166])
validating, by the host computing device, the exchange request by performing the cryptographic operation on at least a portion of the exchange request using a second public key associated with the second customer account; and (As stated above with respect to claim 1, see at least Ortiz: paragraph(s) [0082] & [0126])
transmitting, by the host computing device, an exchange proposal to the plurality of consensus participant devices for writing to the blockchain network, wherein the exchange proposal includes the currency exchange account, the fiat currency type, the exchange rate, and the loyalty point amount. (See at least Ortiz: paragraph(s) [0115], [0130], [0132], [0100] & [0127])
With respect to claim 20:
	Ortiz, Isaacson, and Ogg teach the article of claim 17, as stated above. 
	Ortiz further teaches wherein the public key comprises a first public key, and the operations further comprise:
receiving, by the host computing device, a payment request from a loyalty wallet associated with the second customer account, wherein the payment request comprises a merchant account and a payment amount; (By disclosing, when a customer makes a transaction (payment request), the merchant having a finite number of rewards points (e.g., tokens) in an account (or online wallet) may a transaction wherein the merchant’s balance is debited and the customer’s balance in credited. See at least Ortiz: Fig. 6, items 1.1 & 1.13; paragraph(s) [0141], [0133], [0138] & [0140])
validating, by the host computing device, the payment request by performing the cryptographic operation on at least a portion of the payment request using a second public key associated with the second customer account; and (As stated above with respect to claim 1 and by disclosing, the interface layer adapted 300 for receiving electronic instructions at payment transaction devices operatively linked to the 
transmitting, by the host computing device, a payment proposal to the plurality of consensus participant devices for writing to the blockchain network, wherein the payment proposal includes the merchant account, the payment amount, and the second customer account. (See at least Ortiz: paragraph(s) [0130], [0132], [0137] & [0188]-[0189])
With respect to claims 21-22:
	Ortiz, Isaacson, and Ogg teach the method of claim 1 and the loyalty point network of claim 9, as stated above.
	Ogg, in the same field of endeavor, further teaches wherein validating the registration request further comprises verifying a signature of the registration request using the public key. (By disclosing, provider messages are signed using DSA. The signature is verified using the public key which is loaded into the module when it is initialized for postal operation. The certificate authority role is authenticated by using the Certificate Authority ("CA") certificate to verify the signature 

Response to Arguments
In response to applicant’s argument that Ortiz fails to disclose "receiving ... a registration request from a client device for access to a loyalty point network," as recited in claim 1... Ortiz further fails to show or suggest that "the loyalty point network restricts access to a blockchain network for a plurality of authorized devices, and the blockchain network operates to store and process a plurality of transactions for the plurality of authorized devices," as recited in claim 1, it is noted that Ortiz teaches that customers may utilize the system 200 by accessing products 202 (e.g., credit cards, mobile wallets) through channels 203 (e.g., point of sale devices, ATMs, terminals), where they may engage in various transactions whereby they earn points, redeem points, generating the virtual currency, as a result of client participation (earn/redeem), etc. The participation can be interpreted as a request. Furthermore, such transactions could lead to instructions, queries and/or requests to be transmitted in relation to the distributed ledgers maintained under 206 through interface layer 204. (See at least Ortiz: paragraph(s) [0105])
blocks available to be rewarded or otherwise provided to users, and customers may engage in various transactions whereby they earn points, redeem points, generating the virtual currency, as a result of client participation (earn/redeem), etc. (See at least Ortiz: paragraph(s) [0053], [0104]-[0106])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El-Eid et al. (US 20170243239 A1) teaches incentivized navigation, including a blockchain-based system for issuing a reward to a user.
Antonucci et al. (US 7467096 B2) teaches real-time transfer of loyalty points between accounts. 
Metnick (US 20170186057 A1) teaches authenticating an exchange item in an exchange item marketplace network.
Darcy (US 20170169248 A1) teaches enhanced management capabilities for collectable data structures.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 7:30-5pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L./Examiner, Art Unit 3685   

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685